Case 2:19-mj-00145-DUTY Document6 Filed 02/06/19 Pagelof2 Page ID #:111
Case 2:19-mj-00145-DUTY *SEALED* Document 4 *SEALED* Filed 01/18/19 Page 1 of 2

 

 

 

 

Page ID #:75
CENTRAL DISTRICT OF CALIFORNIA
In the Matter of the Seizure of NDED
{Address or Brief description of property or premises to be seized)
All funds up to $2,414,417.20 on deposit in JP Morgan Chase Bank, SEIZURE WARRANT
account number 855196783 and all funds up to $600,000.00 on
deposit in JP Morgan Chase Bank, account number 3655817980 CASE NUMBER: 2:19-MJ-145

TO: UNITED STATES SECRET SERVICE and any Authorized Officer of the United States, Affidavit(s) having been made before
me by SPECIAL AGENT TERESA HEALY who has reason to believe that in the Central District of California there is now certain
property which is subject to forfeiture to the United States, namely (describe the property to be seized)

All funds up to $2,414,417.20 on deposit in JP Morgan Chase Bank, account number 855196783 and all funds up to $600,000.00 on deposit in JP
Morgan Chase Bank, account number 3655817980

which is (state one or more bases for seizure under United States Code)

subject to seizure and forfeiture under 18 U.S.C. §§ 981(b)(2), 981(a)(1)(C), 982(b), 984, and 21 U.S.C. § 853(f).

concerning a violation of Title 18 United States Code, Section(s) 1030, 1343, and 1344.

I am satisfied that the affidavit(s) and any recorded testimony establish probable cause to believe that the property so described is subject
to seizure and that grounds exist for the issuance of this seizure warrant.

JP Morgan Chase Bank is ordered to deliver said funds immediately and forthwith upon presentation of this warrant to the law
enforcement agent serving the warrant, in the form of a cashier's check made payable to the United States Dept. of Treasury.

YOU ARE HEREBY COMMANDED to seize within 14 days the property specified, serving this warrant and making the seizure in the
daytime - 6:00 A.M. to 10:00 P.M., leaving a copy of this warrant and receipt for the property seized, and prepare a written inventory
of the property seized and promptly return this warrant to the undersigned judicial officer as required by law.

 

 

 

 

1-18-19 2:45 p.m. Los Angeles, California
Date and Time Issued City and State

Hon. Frederick F. Mumm, U.S. Magistrate Judge /s/

Name and Title of Judicial Officer Signature of Judicial Officer

AUSA Ryan Waters/ga

 
Case 2:19-mj-00145-DUTY Document6 Filed 02/06/19 Page 2of2 Page ID #:112

Case 2:19-mj-00145-DUTY *SEALED* Document 3-1 *SEALED* Filed 01/18/19 Page 2 of 2

 

 

Page ID #:74
nice
RETURN

DATE WARRANT RECEIVED DATE AND TIME WARRANT EXDCCUTED wat OF WARRANT AND RECEIPT FOR (TEMS LCFT
: . WITl
8feo19 (fe2f20r4, ia Coal. ed. process@) pmehase.co

 

 

 

 

| SA Kelly Falmer

INVENTORY OF PROPERTY SCIZCD PURSUANT TO THE WARRANT

Cosh ws chal mM the amount a $ 035178 oS
Com UP Motopin Chase accoons B85 1907BA and %a56)7

INVENTORY MADE IN THE PRESUCNCE OF |

Account 855196983, -3 435, 176,63
Accoun\ SOF F920 -B (0, 000.92

 

CERTIFICATION

{ declare under penalty of perjury that 1 am an officer who executed this warraut and that this inventory is correct and will be
returned through a filing with the Clerk's Office

Date: 4 Lexfea! 9 thle

Extcuting Officer's Signature

fare, LEIG TA j Hite) SretiAae Ager

Printed Name and Title

 
